Citation Nr: 0942319	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected left ear hearing loss.

2. Entitlement to service connection for valvular heart 
disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1969.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  In November 2007, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned, sitting at the RO in 
October 2007.  A transcript of the hearing is associated with 
the claims file.  The Board notes that, in an October 2009 
submission, the Veteran requested a personal hearing before a 
Veterans Law Judge (VLJ), sitting in Washington, DC.  Under 
VA regulations, an appellant may request a hearing before a 
VLJ, which indicates that a Veteran is entitled to one 
hearing before a VLJ with respect to his appeal.  38 C.F.R. § 
20.703 (2009).  The Veteran has been afforded a hearing 
before a VLJ sitting at the RO, as he specifically requested 
in his February 2006 substantive appeal.  The Veteran now 
requests a hearing before a VLJ in Washington, DC, but the 
fact that a hearing is available in different formats does 
not entitle him to a hearing in each format.  Thus, the 
Veteran's request for a hearing has been accommodated, and no 
other action on his October 2009 request is necessary.





FINDINGS OF FACT

1. Service-connected left ear hearing loss is manifested by a 
decibel loss of 60 decibels and a speech discrimination score 
of 72 percent, resulting in Level V hearing acuity.

2. The Veteran is presumed sound upon entry into service; 
there is not clear and unmistakable evidence that the Veteran 
had a heart disorder prior to service.

3.  Valvular heart disease was not present in service, 
manifested within one year of the Veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for 
service-connected left ear hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); §§ 4.85, 4.86, Diagnostic 
Code 6100, and Tables VI, VII (2009).

2. Valvular heart disease was not incurred in or aggravated 
by the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in January 2005 with regard to his 
service connection claims, prior to the initial unfavorable 
AOJ decision issued in May 2005.  An additional letter was 
sent in December 2007, which was relevant to both the service 
connection and initial rating claims.  

The Board observes that the pre-adjudicatory VCAA notice 
issued in January 2005 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
With regard to the initial rating claim, such claims are 
generally considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the Veteran and of his concomitant responsibilities in 
the development of his claim involving such downstream issues 
is not required when the Veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Further, the Board notes that no duty to 
assist arises upon receipt of a Notice of Disagreement.  38 
C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 23353 (adding 
paragraph (3) under § 3.159(b). Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In 
this case, the Veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
disability ratings and effective dates.  

Moreover, the Board notes that, as a matter of law, providing 
the Veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from 
any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A statement of the case (SOC) 
and supplemental SOC (SSOC) constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield, 499 F. 3d.  
In the present case, subsequent to the December 2007 letter, 
the Veteran's claims were readjudicated, thereby rectifying 
any timing problem with regard to the notice required under 
Dingess/Hartman.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  Mayfield, 444 F.3d at 1333.  Based on the 
above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, and the report of a May 2005 VA 
audiological examination were reviewed by both the AOJ and 
the Board in connection with adjudication of his claims.  The 
Veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of the 
claims. 

With regard to the VA examination, the Board notes that once 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the examiner documented the Veteran's 
subjective complaints and relevant medical history, and 
examined the Veteran, to include the necessary audiological 
testing.  Thereafter, in the report, she provided the 
information required to determine the appropriate disability 
rating under the schedular criteria.  The Board observes that 
the examiner states that she did not have the claims file for 
review.  However, this factor alone does not render the 
examination inadequate.  In an increased rating claim, the 
current findings are most relevant to an equitable outcome.  
Nothing suggests that the lack of a claims file resulted in 
the examiner documenting findings inconsistent with the 
medical history outlined in the claims file.  

Further, with respect to audiological evaluations in 
particular, in Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the Court held that, in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  In this regard, the Board sees that the 
May 2005 VA examiner did not thoroughly discuss such effects.  
However, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.

While the VA examiner failed to address the functional effect 
of the Veteran's hearing loss disability, the Board notes 
that other evidence of record, in particular statements 
submitted by his siblings, discuss the functional impact of 
the disability.  Therefore, while the May 2005 VA examination 
is defective under Martinak, the Board finds that no 
prejudice to the Veteran results in that the functional 
effects of his hearing loss disability are adequately 
addressed by the remainder of the record and are sufficient 
for the Board to ascertain whether referral for an extra-
schedular rating is warranted under 38 C.F.R. § 3.321(b).  

With regard to the Veteran's service connection claim, the 
Board observes that the no VA examination was scheduled.  
However, the Board finds that a current VA examination to 
determine whether the Veteran has valvular heart disease as a 
result of his military service is not necessary to decide the 
claim.  As there is no complaint, treatment, or diagnosis in 
service treatment records referable to a heart disorder, any 
current medical opinion linking such disability to the 
Veteran's military service would necessarily be based upon 
the unsubstantiated history provided by the Veteran decades 
following discharge from service.  In addition, no competent 
evidence suggesting such causal connection has been submitted 
or identified by the Veteran.  Thus, the Board concludes that 
an examination is not necessary as there is sufficient 
medical evidence upon which the Board may base its decision.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion for the 
issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Initial Rating

The Veteran's service-connected left hearing loss is assigned 
a noncompensable rating evaluation, pursuant to 38 C.F.R. 
§ 4.85, 4.86, Diagnostic Code 6100 (2009).  The Veteran 
contends that his disability and its impact on his daily life 
are more severe than reflected by the currently assigned 
ratings.     

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
combined with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
Rating Schedule has established eleven auditory acuity 
levels, designated from Level I, for essentially normal 
acuity, through Level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI (2009).  In order to establish entitlement 
to a compensable rating for hearing loss, it must be shown 
that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss are met.  If impaired hearing is service-
connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 38 
C.F.R.
 § 3.383.  38 C.F.R. § 4.85(f).

Under 38 C.F.R. § 3.383 where hearing impairment in the 
service-connected ear is compensable to a degree of 10 
percent or more and the hearing impairment in the other ear 
is considered a disability under § 3.385, the hearing 
impairment in the 
nonservice-connected ear will be considered in evaluating the 
service-connected disability.  69 Fed. Reg. 48148-50 (August 
9, 2004).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when 
the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  

The Veteran submitted his claim for service connection in 
December 2004 and appealed the initial rating in June 2005.  
He was afforded a VA examination in May 2005.  At the May 
2005 VA examination, the pure tone thresholds reported, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

5
10
15
45
LEFT

10
65
75
90

The Board notes that the nonservice-connected right ear meets 
the criteria for a hearing loss disability under 38 C.F.R. 
3.385 as the auditory threshold for at least one frequency is 
40 decibels or greater.  Nevertheless, the test results for 
the left ear do not show that the Veteran met the criteria 
for a 10 percent rating for the hearing loss in his service-
connected left ear.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 
3.383(a)(3), 4.85(f).  The average decibel loss in the left 
ear was 60 decibels.  Speech audiometry revealed speech 
recognition ability of 72 percent in the left ear.  Using 
Table VI, these audiometric test results show the Veteran had 
Level V hearing acuity in the left ear.  38 C.F.R. § 4.85.  
Hearing acuity of Level X or higher would need to be shown 
for the service-connected left ear disability in order for 
the disability to be rated as 10 percent or more disabling.  
Id.  Therefore, the nonservice-connected right ear must be 
assigned a numeric designation of I when evaluating whether 
the Veteran's left ear hearing loss meets the criteria for a 
compensable rating.  Id.  Applying the percentage ratings for 
hearing impairment found in Table VII, Level V hearing acuity 
combined with Level I hearing acuity does not result in a 
compensable rating.  Id.  

The Veteran has not submitted any medical evidence indicating 
that his hearing loss disability is more severe than 
exhibited at the audiological evaluation of record.  
Therefore, the Board finds that the Veteran's demonstrated 
level of hearing impairment does not support an increased 
rating evaluation.  The Board acknowledges the Veteran's 
statements that his left ear hearing loss warrants a higher 
rating evaluation; however, the opinions and observations of 
the Veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
with respect to determining the severity of his service-
connected left ear hearing loss.  See Espiritu v. Derwinski, 
2 Vet. App. 792 (1992); 38 C.F.R. §§ 3.159(a)(1), (2) (2009).  

The Board has given consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2009), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, a review of the record fails to 
reveal any functional impairment associated with the 
Veteran's disability of left ear hearing loss to warrant 
further consideration of alternate rating codes.  

An extra-schedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extra-schedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an extra-
schedular rating include marked interference with employment 
or frequent periods of hospitalization that indicate that 
application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  
In the present case, the Board finds no evidence that the 
Veteran's service-connected left ear hearing loss presents 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  Rather, the evidence, to include the lay 
statements of the Veteran and his siblings emphasize that the 
Veteran's left ear hearing loss results in impairment in 
conversation, but do not suggest that the Veteran's hearing 
impairment has an unusual or unexpected impact on his 
functioning that is not adequately compensated by the rating 
schedule.  Accordingly, the Board determines that referral 
for an extraschedular rating is not warranted in this case.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to a compensable 
rating for service-connected left ear hearing loss.  
Therefore, his claim must be denied.

III. Service Connection

The Veteran contends that he has residuals of an aortic valve 
replacement and heart disorder that resulted from aggravation 
of a heart disorder while he was on active duty.  Therefore, 
he contends that service connection is warranted for valvular 
heart disease.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including cardiovascular disease, to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  
 
However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the Veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting 
disorder is noted upon entry into service, the Veteran cannot 
claim service connection for that disorder, but the Veteran 
may bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The pertinent VA regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports."  38 C.F.R. § 3.304(b).  

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The Veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner; see also VAOPGCPREC 3-03 (July 
16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. 
App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board observes that at his April 1966 enlistment 
examination, the Veteran denied any significant injury, 
illness, or hospitalization.  The clinical examination 
conducted at that time was normal.  Therefore, the Veteran is 
presumed to have been in sound condition upon entry into 
service.  38 U.S.C.A. § 1111; Wagner.

This presumption may be rebutted by clear and unmistakable 
evidence that the disability preexisted service and was not 
aggravated by service.  However, in this case, the Board 
observes that there is not clear and unmistakable evidence 
that a heart disorder preexisted service.  The only evidence 
of record that suggests that the Veteran had a heart disorder 
prior to entrance into service is his June 2005 application 
for benefits and his October 2007 hearing testimony, in which 
he states that he was told when he was young that he had a 
heart murmur.  The Veteran is not competent to provide 
evidence that he had a preexisting disability, unless such 
disability is one that is readily observable.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Espiritu at 494.  Absent 
competent medical evidence that the Veteran had a heart 
disorder diagnosed prior to service, there is not clear and 
unmistakable evidence that the Veteran had a preexisting 
disability of a heart disorder.  Therefore, the Board will 
not further discuss service connection for valvular heart 
disease based on a theory of aggravation. 

With respect to direct and presumptive service connection, 
the Board observes that service treatment records show that 
the Veteran was seen in January 1969 for chest pain that was 
on the last rib on the left side of the rib cage, near the 
sternum.  A possible fracture or bruise of the rib was 
assessed.  Service treatment records do not refer to any 
complaint, treatment, or diagnosis related to a cardiac 
disorder, to include the Veteran's service separation 
examination. 

Post-service treatment records do not show treatment for a 
heart disorder until the Veteran underwent an aortic valve 
replacement and a coronary artery bypass graft in August 
1995.  VA treatment records dated during the appeal period 
document a history of aortic valve replacement and monitoring 
of his heart disorder, which includes the prescribing of 
Coumadin.  Based on these facts, the Board determines that 
the Veteran has a current diagnosis of a heart disorder.  

However, the record must also establish that there is a 
relationship between the Veteran's current heart disorder and 
his military service.  In this respect, the Board first notes 
that, as the first diagnosis post-service is dated in August 
1995, over 26 years after discharge, service connection is 
not warranted on a presumptive basis.  Additionally, with 
regard to direct service connection, the lapse in time 
between service and the first complaints and diagnoses weighs 
against the Veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Finally, no competent medical professional has associated the 
Veteran's valvular heart disease with his military service.  
As discussed, the Veteran may offer testimony as to symptoms, 
but he is not competent to diagnose a heart disorder or 
determine the etiology of the disorder.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno at 469.  However, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of diagnosis 
and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu at 494.  None of the Veteran's post-service 
treatment evidence suggests that the Veteran's cardiac 
disorders are due to his military service.  Absent competent 
evidence of a causal nexus between the current diagnosis and 
service, service connection for valvular heart disease is 
denied.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent and 
probative evidence in favor of the Veteran's claims, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for valvular heart disorder.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal, and his service connection 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7. 


ORDER

 An initial compensable rating for service-connected left ear 
hearing loss is denied.

Service connection for valvular heart disease is denied.
___________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


